In The

                                 Court of Appeals
                     Ninth District of Texas at Beaumont
                              _________________
                               NO. 09-13-00164-CR
                              _________________

                         WILL HAWKINS III, Appellant

                                          V.

                       THE STATE OF TEXAS, Appellee

________________________________________________________________________

                    On Appeal from the 252nd District Court
                           Jefferson County, Texas
                          Trial Cause No. 09-05420
________________________________________________________________________
                           MEMORANDUM OPINION
      Pursuant to a plea agreement, appellant Will Hawkins III entered a plea of

guilty to the offense of forgery. The trial court found the evidence sufficient to find

Hawkins guilty of the offense, but deferred finding him guilty, placed him on

community supervision for three years and assessed a fine of $500. The trial court

later amended the terms of Hawkins’ community supervision and extended it by

one year.



                                          1
      The State subsequently filed a motion to revoke Hawkins’ unadjudicated

community supervision. At the hearing on the motion to revoke, Hawkins pled

“not true” to the second count in the State’s motion, a violation of his curfew,

which was a condition of his community supervision. After hearing evidence, the

trial court found the evidence sufficient to find the second count of the State’s

motion to revoke “true.” The trial court revoked Hawkins’ unadjudicated

community supervision, found Hawkins guilty of forgery, and imposed a sentence

of two years of confinement. Hawkins appeals.

      Hawkins’ appellate counsel filed a brief that presents counsel’s professional

evaluation of the record and concludes the appeal is frivolous. See Anders v.

California, 386 U.S. 738, 87 S. Ct. 1396, 18 L. Ed. 2d 493 (1967); High v. State,

573 S.W.2d 807 (Tex. Crim. App. 1978). We granted an extension of time for

Hawkins to file a pro se brief, but he did not do so.

      We have independently reviewed the appellate record, and we agree with

counsel’s conclusion that no arguable issues support an appeal in this cause

number. Therefore, we find it unnecessary to order appointment of new counsel to




                                          2
re-brief Hawkins’ appeal. Compare Stafford v. State, 813 S.W.2d 503, 511 (Tex.

Crim. App. 1991). We affirm the trial court's judgment.1

      AFFIRMED.


                                              ______________________________
                                                     CHARLES KREGER
                                                           Justice

Submitted on September 16, 2013
Opinion Delivered September 25, 2013
Do not publish

Before McKeithen, C.J., Gaultney and Kreger. JJ.




      1
        Appellant may challenge our decision in this case by filing a petition for
discretionary review. See Tex. R. App. P. 68.
                                         3